





EXHIBIT 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of November 30, 2017 (this
“Amendment”) is entered into among Aegion Corporation, a Delaware corporation
(the “Borrower”), the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Amended and Restated Credit
Agreement dated as of October 30, 2015 (as amended and modified from time to
time, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Amendments. The Credit Agreement is hereby amended as follows:


(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.


“Cypriot Collateral Documents” means the Cypriot Share Pledge and the Cypriot
Debenture.


“Cypriot Debenture” means the Cypriot law governed debenture fixed and floating
charge entered into between the Administrative Agent as chargee and the Cypriot
Loan Party as chargor.


“Cypriot Share Pledge” means the Cypriot law governed pledge and charge
agreement entered into between the Borrower as the pledgor and the
Administrative Agent as pledgee, in relation to 100% of the issued share capital
of the Cypriot Loan Party.





--------------------------------------------------------------------------------







“Cypriot Loan Party” means Aegion Cyprus Limited, a private company limited by
shares with registration number HE 367016.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“First Amendment Effective Date” means November 30, 2017.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:


“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the UK Collateral Documents, the Cypriot Collateral
Documents, and other security documents as may be executed and delivered by the
Loan Parties pursuant to the terms of Section 7.15.


“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by Section
7.12, (a) any owned or leased real property, (b) in relation to Liens created
under the Collateral Documents other than the UK Collateral Documents and the
Cypriot Collateral Documents, any personal property (including, without
limitation, motor vehicles) in respect of which perfection of a Lien is not
either (i) governed by the Uniform Commercial Code, (ii) effected by appropriate
evidence of the Lien being filed in either the United States Copyright Office or
the United States Patent and Trademark Office, unless requested by the
Administrative Agent or the Required Lenders, (c) the Equity Interests of any
direct Foreign Subsidiary of a Loan Party to the extent not required to be
pledged to secure the Obligations pursuant to Section 7.15(a), (d) any property
which, subject to the terms of Section 8.09, is subject to a Lien of the type
described in Section 8.01(j) pursuant to documents which prohibit such Loan
Party from granting any other Liens in such property and (e) any general
intangible, permit, lease, license, contract or other instrument of a Loan Party
if the grant of a security interest in such general intangible, permit, lease,
license, contract or other instrument in the manner contemplated by the Loan
Documents, under the terms thereof or under applicable Law, is





--------------------------------------------------------------------------------







prohibited or would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Loan Party’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided that (i) any such limitation described in
this clause (e) shall only apply to the extent that any such prohibition could
not be rendered ineffective pursuant to the UCC or any other applicable Law
(including Debtor Relief Laws) or principles of equity and (ii) in the event of
the termination or elimination of any such prohibition or the requirement for
any consent contained in any applicable Law, general intangible, permit, lease,
license, contract or other instrument, to the extent sufficient to permit any
such item to become Collateral, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such general intangible, permit, lease, license, contract or other instrument
shall automatically and simultaneously become Collateral.


“Guarantors” means (a) each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto, (b) each UK Loan Party identified as
a “Guarantor” on the signature pages hereto, (c) the Cypriot Loan Party, (d)
each other Person that joins as a Guarantor pursuant to Section 7.12, (e) with
respect to (i) Obligations under any Secured Swap Agreement, (ii) Obligations
under any Secured Treasury Management Agreement or (iii) any Swap Obligation of
a Specified Loan Party (determined before giving effect to Sections 4.01 and
4.08) under the Guaranty, the Borrower and (f) the successors and permitted
assigns of the foregoing; provided that Insituform Technologies Netherlands
Holdings, LLC, a Delaware limited liability company, shall not be a Guarantor.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
Affiliates or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement), in
its capacity as joint lead arranger and joint bookrunner.
“UK Collateral Documents” means the debenture dated August 14, 2014 between the
UK Loan Parties and the Administrative Agent, the share pledge dated August 14,
2014 between Aegion Rehabilitation Services Limited and the Administrative Agent
in respect of the shares in Corrpro Companies Engineering Ltd. and the share
pledge dated the First Amendment Effective Date between the Cypriot Loan Party
and the Administrative Agent in respect of the shares in Aegion Rehabilitation
Services Limited.
(c)    The definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement is amended by deleting the “or” after clause (d)(i) therein and adding
the following language to the end of clause (d)(ii): “or (iii) become the
subject of a Bail-In Action”.
(d)    The last sentence of Section 2.15(a)(iv) of the Credit Agreement is
amended in its entirety to read as follows:
Subject to Section 11.22, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(e)    A new clause (d) is hereby added to Section 6.12 of the Credit Agreement
to read as follows:


(d)    The Borrower represents and warrants as of the First Amendment Effective
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.





--------------------------------------------------------------------------------







(f)    A new Section 6.25 is added to the end of Article VI of the Credit
Agreement to read as follows:
6.25    No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
(g)    Section 7.15(a) of the Credit Agreement is hereby amended to read as
follows:


(a)    Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary, each UK Loan Party and the Cypriot Loan
Party and (ii) 66% (or such greater percentage that, due to a change in an
applicable Law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (2) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary (other than the UK Loan Parties and the Cypriot Loan
Party) directly owned by a Loan Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, pursuant to the terms and conditions of the
Collateral Documents, together with opinions of counsel and any filings and
deliveries necessary in connection therewith to perfect the security interests
therein, all in form and substance satisfactory to the Administrative Agent;
provided, however, that no Loan Party shall be required to pledge or otherwise
grant a security interest or Lien in Equity Interests of any non-wholly owned
Subsidiary directly owned by such Loan Party to the extent that the Organization
Documents of such Subsidiary or any applicable agreement among owners of such
Equity Interests prohibit such Loan Party from doing so.


(h)    Section 8.02(d) of the Credit Agreement is hereby amended to read as
follows:


(d)    Investments by any Subsidiary of the Borrower that is not a Loan Party in
any other Subsidiary of the Borrower that is not a Loan Party; provided, that,
such Person is a Subsidiary of the Borrower prior to such Investment being made;


(i)    Section 8.02(h) of the Credit Agreement is hereby amended to read as
follows:


(h)    Investments made after the Closing Date in joint ventures (regardless of
the form of the entity involved) and Foreign Subsidiaries, including the initial
formation, capitalization or acquisition of a Foreign Subsidiary, in an
aggregate amount not to exceed $50,000,000 at any time outstanding;


(j)    A new Section 10.13 is hereby added to the Credit Agreement to read as
follows:


10.13    ERISA Matters.


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, MLPFS, and each other Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:


(i)     such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,





--------------------------------------------------------------------------------







(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, MLPFS, and each other Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:


(i)     none of the Administrative Agent, MLPFS, or any other Lead Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto),


(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),





--------------------------------------------------------------------------------







(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and


(v)     no fee or other compensation is being paid directly to the
Administrative Agent, MLPFS or any other Lead Arranger or any their respective
Affiliates for investment advice (as opposed to other services) in connection
with the Loans, the Letters of Credit, the Commitments or this Agreement.


(c)     The Administrative Agent, MLPFS, and each other Lead Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement, (ii)
may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.


(k)    A new Section 11.22 is added to the end of Article XI of the Credit
Agreement to read as follows:


11.22    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.





--------------------------------------------------------------------------------







2.    Conditions Precedent. This Amendment shall be effective as of the date
hereof upon satisfaction of the conditions set forth below:


(a)    Loan Documents; Deed of Release. Receipt by the Administrative Agent of
counterparts of (i) this Amendment executed by the Borrower, the Guarantors, the
Cypriot Loan Party (as defined in the Credit Agreement), the Required Lenders
and the Administrative Agent, (ii) the Cypriot Debenture (as defined in the
Credit Agreement), executed by the Cypriot Loan Party and the Administrative
Agent, (iii) the Cypriot Share Pledge (as defined in the Credit Agreement),
executed by the Borrower and the Administrative Agent, (iv) that certain share
pledge agreement relating to the pledge by the Cypriot Loan Party of the Equity
Interests of Aegion Rehabilitation Services Limited, executed by the Cypriot
Loan Party and the Administrative Agent, and (v) that certain deed of release
relating to the existing share pledge by the Borrower of the Equity Interests of
Aegion Rehabilitation Services Limited, executed by the Borrower and the
Administrative Agent.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of US legal counsel to the Cypriot Loan Party, Cypriot legal counsel to
the Administrative Agent and UK legal counsel to the Administrative Agent,
addressed to the Administrative Agent and each Lender, dated as of the First
Amendment Effective Date, and in form and substance satisfactory to the
Administrative Agent.


(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following in respect of the Cypriot Loan Party, in form and
substance satisfactory to the Administrative Agent:


(i)
a certified true copy of its memorandum and articles of association;



(ii)
copies of the certificates of:



(A)     incorporation;
(B)    registered office;
(C)    directors and secretary;
(D)    shareholders;
(E)    good standing;
(F)    no winding-up; and
(G)    if relevant, change of name of the Cypriot Loan Party;


(iii)
a copy of a written resolution or minutes of the meeting of the board of
directors:



(A)
approving the terms of, and the transactions contemplated by, this Amendment and
the Loan Documents to which it is a party and resolving that it execute, deliver
and perform, this Amendment and the Loan Documents to which it is a party;

(B)
authorising a specified person or persons to execute, this Amendment and the
Loan Documents to which it is a party on its behalf;

(C)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Loan Documents to which it is a party; and

(D)
authorising the Borrower to act as its agent in connection with the Loan
Documents;



(iv)
a copy of a written resolution or minutes of the meeting of all the holders of
the issued shares in the Cypriot Loan Party (if necessary), approving the terms
of, and the transactions contemplated by, the Loan Documents to which the
Cypriot Loan Party is a party; 



(v)
if the person authorised in paragraph (iii)(B) above is not a director of the
Cypriot Loan Party, a copy of the power of attorney issued to such person and a
copy of the board resolution of the Cypriot Loan Party approving the issue of
such power of attorney;






--------------------------------------------------------------------------------







(vi)
a certified true copy of its corporate register, including its register of
members, register of directors and secretary and register of mortgages and
charges;



(vii)
a certificate of the Cypriot Loan Party, signed by a director of the Cypriot
Loan Party:



(A)
certifying that each copy document relating to it specified in paragraphs (i) -
(vi) of this Section 2(c) to be true and correct and in full force and effect as
of the First Amendment Effective Date;

(B)
certifying that guaranteeing or securing, as appropriate, the Loan would not
cause any borrowing, guarantee, security or similar limit binding on it to be
exceeded; and

(C)
providing a specimen of the signature of each person authorised by the
resolution referred to in paragraph (iii) above;



(viii)
an original incumbency certificate, signed by the secretary of the Cypriot Loan
Party, in the form approved by the Administrative Agent; and



(viii)
a copy of any other authorisation or other document, opinion or assurance which
the Administrative Agent considers to be necessary or desirable in connection
with the entry into and performance of the transactions contemplated by the
Amendment or for the validity and enforceability of any Loan Document.

(d)    Legal Fees. Payment by the Loan Parties of the reasonable out-of-pocket
costs and expenses of the Administrative Agent, including without limitation,
the reasonable fees and expenses of Moore & Van Allen PLLC.
    
3.    Joinder of the Cypriot Loan Party. The Cypriot Loan Party hereby agrees as
follows with the Administrative Agent, for the benefit of the Lenders:


(a)    The Cypriot Loan Party hereby acknowledges, agrees and confirms that, (i)
by its execution of this Agreement, the Cypriot Loan Party will be deemed to be
a party to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement and (ii) it has and shall receive economic
benefit in consideration of being a party to the Credit Agreement and
undertaking the obligations as a guarantor thereunder. The Cypriot Loan Party
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions applicable to the Guarantors contained in the
Credit Agreement. Without limiting the generality of the foregoing terms of this
paragraph 3(a), the Cypriot Loan Party hereby jointly and severally together
with the other Guarantors, guarantees to each Lender and the Administrative
Agent, as provided in Article IV of the Credit Agreement, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.


(b)    The address of the Cypriot Loan Party for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
11.02 to the Credit Agreement or such other address as the Cypriot Loan Party
may from time to time notify the Administrative Agent in writing.


(c)    The Cypriot Loan Party hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the Cypriot Loan Party under Article IV
of the Credit Agreement upon the execution of this Agreement by the Cypriot Loan
Party.


(d)    THE CYPRIOT LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY APPOINTS THE
BORROWER WITH AN OFFICE AT 17988 EDISON AVENUE, CHESTERFIELD, MO (USA) 63005
(THE “PROCESS AGENT”), AS ITS AGENT TO RECEIVE ON BEHALF OF THE CYPRIOT LOAN
PARTY AND ITS PROPERTY SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY
OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. SUCH SERVICE
MAY BE MADE BY MAILING AND DELIVERING A COPY OF SUCH PROCESS TO THE





--------------------------------------------------------------------------------





CYPRIOT LOAN PARTY IN CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE
ADDRESS, AND THE CYPRIOT LOAN PARTY HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS
THE PROCESS AGENT TO ACCEPT SUCH SERVICE ON ITS BEHALF. THE PROCESS AGENT
IRREVOCABLY AND UNCONDITIONALLY ACCEPTS THE APPOINTMENT REFERRED TO IN THIS
PARAGRAPH. AS AN ALTERNATIVE METHOD OF SERVICE, EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY CONSENTS TO SERVICE OF ANY AND ALL PROCESS BY THE MAILING OF
COPIES OF SUCH PROCESS TO ITS ADDRESS SPECIFIED IN SECTION 11.02. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


4.    Miscellaneous.


(a)    The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms. This Amendment is a
Loan Document.


(b)    Each Guarantor (a) acknowledges and consents to all of the terms and
conditions of this Amendment, (b) affirms all of its obligations under the Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.


(c)    The Borrower and the Guarantors hereby represent and warrant as follows:


(i)    Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.


(ii)    This Amendment has been duly executed and delivered by the Loan Parties
and constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforceability may be
subject to (A) bankruptcy, insolvency, examinership, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally and (B) general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


(iii)    No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment, other than the filing of the Cypriot Debenture
with the Registrar of Companies in Cyprus for registration of a charge against
the Cypriot Loan Party.


(d)    The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct as of
the date hereof with the same effect as if made on and as of the date hereof (it
being understood, with respect to the representation and warranty in Section
6.21 of the Credit Agreement, the representation with respect to the Cypriot
Collateral Documents is being made subject to the timely and proper filings,
deliveries, notations and other actions contemplated by the Cypriot Collateral
Documents), except to the extent such representations and warranties expressly
relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(e)    This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.





--------------------------------------------------------------------------------







(f)    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.







--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


BORROWER:
AEGION CORPORATION,
 
a Delaware Corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP, Interim CFO & General Counsel
 
 
GUARANTORS:
INSITUFORM TECHNOLOGIES USA, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
INA ACQUITION CORP.,
 
a Delaware Corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President & CAO
 
 
 
AEGION INTERNATIONAL SERVICES, INC.
 
(f/k/a ITI INTERNATIONAL SERVICES, INC.),
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President & CAO
 
 
 
MANUFACTURED TECHNOLOGIES CORPORATION,
 
a Mississippi corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO






--------------------------------------------------------------------------------





 
THE BAYOU COMPANIES, LLC.
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
AEGION COATING SERVICES, LLC
 
(F/K/A Commercial Coating Services International, LLC),
 
a Texas limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
INFRASTRUCTURE GROUP HOLDINGS, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President & CAO
 
 
 
FIBRWRAP CONSTRUCTION SERVICES, INC.,
 
a Delaware Corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
FIBRWRAP CONSTRUCTION SERVICES USA, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
FYFE CO. LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 










--------------------------------------------------------------------------------





 
UNITED PIPELINE SYSTEMS INTERNATIONAL, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
UNITED PIPELINE MIDDLE EAST, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
AEGION HOLDING COMPANY, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President & CAO
 
 
 
CORRPRO COMPANIES, INC.,
 
an Ohio corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
CORRPRO COMPANIES INTERNATIONAL, INC.,
 
a Nevada corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
OCEAN CITY RESEARCH CORP.,
 
a New Jersey corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO






--------------------------------------------------------------------------------





 
CORRPRO CANADA HOLDINGS, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President & CAO
 
 
 
CORRPRO HOLDINGS, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President & CAO
 
 
 
INSITUFORM TECHNOLOGIES, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
UNITED PIPELINE SYSTEMS, INC.,
 
a Nevada corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
BRINDERSON, L.P.
 
a California limited partnership
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
BRINDERSON CONSTRUCTORS, INC.
 
a California corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO



 
GENERAL ENERGY SERVICES,
 
a California corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President & CAO
 
 
 
AEGION ENERGY SERVICES, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
BRINDERSON SERVICES, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President & CAO
 
 
 
INSITUFORM NETHERLANDS HOLDINGS, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: President & CAO
 
 
 
AEGION REHABILITATION SERVICES LIMITED,
 
a company incorporated in England and Wales
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Director
 
 
 
CORRPRO COMPANIES ENGINEERING LTD.,
 
a company incorporated in England and Wales
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Director






--------------------------------------------------------------------------------





 
SCHULTZ MECHANICAL CONTRACTORS, INC.
 
a California corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
UNDERGROUND SOLUTIONS, INC.
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
UNDERGROUND SOLUTIONS TECHNOLOGIES GROUP, INC.,
 
a Pennsylvania corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO
 
 
 
ALLSAFE SERVICES, INC.,
 
a Delaware corporation
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: EVP & CAO










--------------------------------------------------------------------------------





CYPRIOT LOAN PARTY:
AEGION CYPRUS LIMITED,
 
a private company limited by shares
 
 
 
By: /s/ David F. Morris
 
Name: David F. Morris
 
Title: Director












--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,
 
as Administrative Agent
 
 
 
By: /s/ Felicia Brinson
 
Name: Felicia Brinson
 
Title: Officer












--------------------------------------------------------------------------------







LENDERS:
BANK OF AMERICA, N.A.,
 
as a Lender, Swing Line Lender and L/C Issuer
 
 
 
By: /s/ Eric A. Escagne
 
Name: Eric A. Escagne
 
Title: Senior Vice President
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as a Lender and L/C Issuer
 
 
 
By: /s/ Helen D. Davis
 
Name: Helen D. Davis
 
Title: Executive Director
 
 
 
U.S. BANK NATIONAL ASSOCIATION,
 
as a Lender and L/C Issuer
 
 
 
By: /s/ Justin Hastings
 
Name: Justin Hastings
 
Title: Vice President
 
 
 
COMPASS BANK,
 
as a Lender
 
 
 
By: /s/ Jay S. Tweed
 
Name: Jay S. Tweed
 
Title: SVP
 
 
 
FIFTH THIRD BANK,
 
as a Lender
 
 
 
By: /s/ Lafayette Ford
 
Name: Lafayette Ford
 
Title: Director, SVP
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ Mark Concannon
 
Name: Mark Concannon
 
Title: Senior Vice President








--------------------------------------------------------------------------------





LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ Kelli L. Gilliam
 
Name: Kelli L. Gilliam
 
Title: Senior Vice President
 
 
 
BRANCH BANKING AND TRUST COMPANY,
 
as a Lender
 
 
 
By: /s/ John P. Malloy
 
Name: John P. Malloy
 
Title: Senior Vice President
 
 
 
BMO HARRIS BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Maria Wisniewski
 
Name: Maria Wisniewski
 
Title: Director
 
 
 
NATIONAL BANK OF KUWAIT SAK, GRAND CAYMAN BRANCH,
 
as a Lender
 
 
 
By: /s/ Arlette Kittaneh
 
Name: Arlette Kittaneh
 
Title: Executive Manager
 
 
 
By: /s/ Michael G. McHugh
 
Name: Michael G. McHugh
 
Title: Executive Manager














